Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF IOWA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Ryan's Electrical Services, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2917 Falls Ave.
                                  Waterloo, IA 50701
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Black Hawk                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Ryan's Electrical Services, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Ryan's Electrical Services, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Ryan's Electrical Services, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 25, 2020
                                                  MM / DD / YYYY


                             X   /s/ Ryan J. Etten                                                        Ryan J. Etten
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ Kevin D. Ahrenholz                                                    Date March 25, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Kevin D. Ahrenholz AT0000438
                                 Printed name

                                 Beecher, Field, Walker, Morris, Hoffman & Johnson
                                 Firm name

                                 620 Lafayette St., Suite 300
                                 PO Box 178
                                 Waterloo, IA 50704-0178
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     319-234-1766                  Email address      ahrenholz@beecherlaw.com

                                 AT0000438 IA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
 Fill in this information to identify the case:
 Debtor name Ryan's Electrical Services, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF IOWA                                                                                    Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ABC Electrical                                                 Vendor                                                                                                    $11,605.33
 Services
 5299 NE 15th St.
 Des Moines, IA
 50313
 American Express                                               credit card                                                                                               $49,658.00
 PO Box 360001                                                  account
 Fort Lauderdale, FL
 33336
 Casey's Business                                               Vendor                                                                                                    $13,860.00
 Mastercard
 PO Box 70995
 Charlotte, NC
 28272-0995
 Community State                                                credit account /                                                                                          $45,773.00
 Bank                                                           line of credit
 817 N Ankeny Blvd.
 Ankeny, IA
 50023-1768
 Crescent Electric                                              Vendor                                                                                                    $13,337.00
 Supply Company
 P.O. Box 500
 East Dubuque, IL
 61025-4420
 Duke Aeriel                                                    Vendor                                                                                                      $3,375.00
 Equipment, Inc.
 65037 Boston Rd.
 Atlantic, IA 50022
 Echo Group, Inc.                                               Vendor                                                                                                  $518,569.00
 P.O. Box 336
 Council Bluffs, IA
 51502
 Electrical                                                     Vendor                                                                                                    $81,675.93
 Engineering &
 Equipment Co.
 P.O. Box 310365
 Des Moines, IA
 50331-0365

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    Ryan's Electrical Services, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Graybar                                                        Vendor                                                                                                      $8,522.00
 12437 Collections
 Center Dr.
 Chicago, IL
 60693-2437
 Home Depot Credit                                              credit card                                                                                               $13,733.73
 Services                                                       account
 2455 Paces Ferry Rd
 SE, #B #3
 Atlanta, GA
 30339-1834
 Internal Revenue                                               Taxes                   Contingent                                                                      $500,000.00
 Service                                                                                Unliquidated
 Centralized                                                                            Disputed
 Insolvency
 Operation
 P.O. Box 7346
 Philadelphia, PA
 19101-7346
 Iowa Base Inc                                                  Vendor                                                                                                      $4,328.00
 1616 270th St.
 Nashua, IA 50658
 Iowa Department of                                             Taxes                                                                                                       $9,915.26
 Revenue
 Attn: Bankruptcy
 Unit
 P.O. Box 10471
 Des Moines, IA
 50306
 Johnson Controls                                               Vendor                                                                                                      $7,998.00
 Fire Protection
 LP DEPT CH 10320
 Palatine, IL
 60055-0320
 Johnson Controls                                               Vendor                                                                                                      $6,018.00
 Inc
 PO Box 730068
 Dallas, TX 75373
 Midwest Alarm                                                  Vendor                                                                                                    $20,296.49
 Services
 PO Box 4511
 Davenport, IA 52805
 Moser Property                                                 Vendor                                                                                                    $37,921.75
 Maintenance
 4528 Kimball Ave.
 Waterloo, IA 50701
 Per Mar Security                                               Vendor                                                                                                      $5,351.00
 Services
 720 E. 2nd St.
 Des Moines, IA
 50309



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
 Debtor    Ryan's Electrical Services, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SCI                                                            Vendor                                                                                                    $11,813.02
 Communications,
 Inc.
 2001 E. Army Post
 Road
 Des Moines, IA
 50320
 US Bank N.A.                                                   credit card                                                                                               $34,112.93
 Bankruptcy Dept                                                account
 P.O. Box 5229
 Cincinnati, OH
 45201-5229




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                       Northern District of Iowa
 In re      Ryan's Electrical Services, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Ryan J. Etten                                                                        100%
 5041 Southfork Lane
 Waterloo, IA 50701


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Member of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 25, 2020                                                         Signature /s/ Ryan J. Etten
                                                                                            Ryan J. Etten

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    United States Trustee
    111 7th Avenue SE, Box 17
    Cedar Rapids, IA 52401-2101



    Iowa Department of Revenue
    Attn: Bankruptcy Unit
    P.O. Box 10471
    Des Moines, IA 50306



    A-TEC Recycling, Inc.
    PO Box 57580
    Des Moines, IA 50317



    ABC Electrical Services
    5299 NE 15th St.
    Des Moines, IA 50313



    Ally Financial, Inc.
    PO Box 380903
    Minneapolis, MN 55438-0903



    American Express
    PO Box 360001
    Fort Lauderdale, FL 33336



    Casey's Business Mastercard
    PO Box 70995
    Charlotte, NC 28272-0995



    Community State Bank
    817 N Ankeny Blvd.
    Ankeny, IA 50023-1768



    Crescent Electric Supply Company
    P.O. Box 500
    East Dubuque, IL 61025-4420
Duke Aeriel Equipment, Inc.
65037 Boston Rd.
Atlantic, IA 50022



Echo Group, Inc.
P.O. Box 336
Council Bluffs, IA 51502



Electrical Engineering & Equipment Co.
P.O. Box 310365
Des Moines, IA 50331-0365



GM Financial
PO Box 78143
Phoenix, AZ 85062-8143



Graybar
12437 Collections Center Dr.
Chicago, IL 60693-2437



Home Depot Credit Services
2455 Paces Ferry Rd SE, #B #3
Atlanta, GA 30339-1834



Internal Revenue Service
Centralized Insolvency Operation
P.O. Box 7346
Philadelphia, PA 19101-7346



Iowa Base Inc
1616 270th St.
Nashua, IA 50658



Johnson Controls Fire Protection
LP DEPT CH 10320
Palatine, IL 60055-0320
Johnson Controls Inc
PO Box 730068
Dallas, TX 75373



Midwest Alarm Services
PO Box 4511
Davenport, IA 52805



Moser Property Maintenance
4528 Kimball Ave.
Waterloo, IA 50701



P&E Engineering Company
245 S. 5th St.
PO Box 620
Carlisle, IA 50047



Per Mar Security Services
720 E. 2nd St.
Des Moines, IA 50309



SCI Communications, Inc.
2001 E. Army Post Road
Des Moines, IA 50320



US Bank N.A.
Bankruptcy Dept
P.O. Box 5229
Cincinnati, OH 45201-5229
                                                               United States Bankruptcy Court
                                                                     Northern District of Iowa
 In re      Ryan's Electrical Services, LLC                                                              Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Ryan's Electrical Services, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 25, 2020                                                      /s/ Kevin D. Ahrenholz
 Date                                                                Kevin D. Ahrenholz AT0000438
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Ryan's Electrical Services, LLC
                                                                     Beecher, Field, Walker, Morris, Hoffman & Johnson
                                                                     620 Lafayette St., Suite 300
                                                                     PO Box 178
                                                                     Waterloo, IA 50704-0178
                                                                     319-234-1766 Fax:319-234-1225
                                                                     ahrenholz@beecherlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
